Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restrictions
Claims 3 and 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and III to V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Applicant’s election of claims 1-2, 4-16 and 27-28 in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first notification member”, “a second notification member”, in claims 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a first notification member”, “a second notification member”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first notification member”, “a second notification member”, coupled with functional language “configured to notify that capturing of an image of the first capturing range is performed”, “configured to notify that capturing of an image of the second capturing range is performed”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a first notification member” and “a second notification member” are shown as being implemented by first and second LED light sources (Paragraphs 0034-0038 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


5.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “wherein the at least one image sensor includes a first image sensor configured to capture an image of the first capturing range and a second image sensor configured to capture an image of the second capturing range”. It is unclear as to how one image sensor includes a first image sensor and a second image sensor. What does the claim mean by one image sensor including two image sensors? Does the claim require one image sensor or two separate image sensors? Therefore, claim 10 is indefinite as presently written. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.) Claim(s) 1-2, 4-9 and 27-28 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Hsiang et al. (US Pub No.: 2015/0365596A1).

With regard to Claim 1, Hsiang et al. disclose an electronic device (Camera device 100, Abstract; Figures 1-8 and 11-12) comprising: 
at least one image sensor (Image sensor 210, Figure 9) configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range (When in a normal mode, the user can press or touch the first input unit 130 to control the camera device 100 for photography/video recording, Paragraph 0044 and Figure 11. When in a selfie mode, the user can press or touch the second input unit 140 to control the camera device 100 for photographing/video recording, Paragraph 0045 and Figure 12. Figure 11 shows an image captured in a first capturing range (camera facing away from the user/normal mode) while Figure 12 shows an image captured in a second capturing range (facing the user/selfie mode), Figures 11-12; Paragraphs 0044-0045); and 
at least one memory and at least one processor (Central processing unit and memory, Paragraphs 0037-0039, 0045) which function as: 
a control unit (See CPU and microprocessor, Paragraphs 0037-0039; Figure 9) configured to control to 
in response to an operation on a first position on a side (In response to a press or touch on first input unit 130, Figure 11 and Paragraph 0044), which is oriented in a first direction, of the electronic device, capture an image of the first capturing range by the at least one image sensor (When in a normal mode, the user can press or touch the first input unit 130 to control the camera device 100 for photography/video recording, Paragraph 0044; Figures 1-2 and 11), and 
in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction (Second input unit 140 is on an opposite side of first input unit 130, Figures 1-2 and 11-12; Paragraphs 0044-0045), of the electronic device, capture an image of the second capturing range by the at least one image sensor (When in a selfie mode, the user can press or touch the second input unit 140 to control the camera device 100 for photographing/video recording, Paragraph 0045 and Figures 1-2 and 12). 

Regarding Claim 2, Hsiang et al. disclose the electronic device according to claim 1, wherein the control unit controls to 
in response to an operation on a first operation member located at the first position, capture an image of the first capturing range by the at least one image sensor (When in a normal mode, the user can press or touch the first input unit 130 to control the camera device 100 for photography/video recording, Paragraph 0044; Figures 1-2 and 11. Figure 11 shows an image captured in a first capturing range (camera facing away from the user/normal mode), Figures 11-12; Paragraphs 0044-0045), and 
in response to an operation on a second operation member located at the second position, capture an image of the second capturing range by the at least one image sensor (When in a selfie mode, the user can press or touch the second input unit 140 to control the camera device 100 for photographing/video recording, Paragraph 0045 and Figures 1-2 and 12. Figure 12 shows an image captured in a second capturing range (facing the user/selfie mode), Figures 11-12; Paragraphs 0044-0045)

In regard to Claim 4, Hsiang et al. disclose the electronic device according to claim 1, wherein the first direction and the second direction are opposite to each other (The first direction as shown in Figure 11 and the second direction as shown in Figure 12 are opposite to each other, Paragraphs 0044-0045; Figures 11-12). 

With regard to Claim 5, Hsiang et al. disclose the electronic device according to claim 1, wherein the first position is a position on the electronic device and is visible from a side corresponding to the first capturing range (In response to a press or touch on first input unit 130 which is at a first position, an image is captured at a first capturing range, Figure 11 and Paragraph 0044. The side that 130 is located on corresponds to a first capturing range in that it is used to capture an image in the first capturing range), and the second position is a position on the electronic device and is visible from a side corresponding to the second capturing range (When in a selfie mode, the user can press or touch the second input unit 140, which is at a second position, to control the camera device 100 for photographing/video recording, Paragraph 0045 and Figures 1-2 and 12. The second position is visible from a side corresponding to the second capturing range. The user of the camera device is able to view either of the first and second position by turning the camera device, Figures 1-2 and 11-12). 

In regard to Claim 6, Hsiang et al. disclose the electronic device according to claim 1, wherein the first position is a position on the electronic device and is operable from a side corresponding to the first capturing range (In response to a press or touch on first input unit 130 which is at a first position, an image is captured at a first capturing range, Figure 11 and Paragraph 0044. 130 is at a position on the camera 100 and is operable from a side corresponding to the first capturing range, Paragraphs 0043-0045), and the second position is a position on the electronic device and is operable from a side corresponding to the second capturing range (When in a selfie mode, the user can press or touch the second input unit 140, which is at a second position, to control the camera device 100 for photographing/video recording, Paragraph 0045 and Figures 1-2 and 12. 140 is at a position on the camera 100 and is operable from a side corresponding to the second capturing range, Paragraphs 0043-0045). 

Regarding Claim 7, Hsiang et al. disclose the electronic device according to claim 1, wherein the first position is a position on the electronic device and is visible from a side opposite to the first capturing range (First input unit 130 is at a position on the camera 100 and is visible from a side opposite the first capturing range, Paragraphs 0043-0045, Figures 1-2 and 11-12), and the second position is a position on the electronic device and is visible from a side opposite to the second capturing range (Second input unit 140 is at a position on the camera 100 and is visible from a side opposite to the second capturing range, Paragraphs 0043-0045, Figures 1-2 and 11-12. The user of the camera device is able to view either of the first and second position by turning the camera device, Figures 1-2 and 11-12). 

In regard to Claim 8, Hsiang et al. disclose the electronic device according to claim 1, wherein the first position is a position on the electronic device and is operable from a side opposite to the first capturing range (First input unit 130 is at a position on the camera 100 and is operable from a side opposite the first capturing range, Paragraphs 0043-0045; Figures 1-2 and 11-12), and the second position is a position on the electronic device and is operable from a side opposite to the second capturing range (Second input unit 140 is at a position on the camera 100 and is operable/selectable from a side opposite to the second capturing range, Paragraphs 0043-0045, Figures 1-2 and 11-12). 

Regarding Claim 9, Hsiang et al. disclose the electronic device according to claim 1, wherein the capturing an image is capturing a still image or capturing a moving image (The capturing of an image is capturing a picture and/or recording a video, Paragraphs 0028, 0034, 0043-0045). 

With regard to method Claim 27 and computer program storing Claim 28, these claims correspond to device claim 1 and are rejected as discussed in the above rejection to device claim 1 (Also see Paragraphs 0037-0039). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.) Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al. (US Pub No.: 2015/0365596A1) as applied to claim 1 above, and further in view of Kajiwara (US Pub No.: 2019/0306419A1).

With regard to Claim 10, Hsiang et al. do not explicitly disclose the electronic device according to claim 1, wherein the at least one image sensor includes a first image sensor configured to capture an image of the first capturing range and a second image sensor configured to capture an image of the second capturing range. Kajiwara teaches of an electronic device that has a first image sensor configured to capture an image of a first capturing range and a second image sensor configured to capture an image of a second capturing range, 
(Kajiwara teaches of an input apparatus for inputting a diagnosis result of a diagnosis target detectable for a structure that includes circuitry configured to display a spherical image captured for the structure on a screen, receive an input of a position of the diagnosis target in the spherical image, store position information indicating the received position of the diagnosis target in the spherical image in a memory, display, on the screen, the spherical image and a diagnosis information input field used for inputting diagnosis information of the diagnosis target, receive an input of the diagnosis information of the diagnosis target input via the diagnosis information input field, and store the diagnosis information and the position information indicating the received position of the diagnosis target in the spherical image, in the memory in association with each other, Abstract; Paragraphs 0060-0061; Figures 1-4 of Kajiwara.  Kajiwara teaches that the image capture unit 21 of the image capture apparatus 1a has a first and second image capture elements (200a and 200b) that are image sensors that capture views of an image in a first and second range, Paragraphs 0069, 0072-0076; Figures 1-4 of Kajiwara. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the electronic device in the teachings of Hsiang et al., to have at least one image sensor include a first image sensor configured to capture an image of the first capturing range and a second image sensor configured to capture an image of the second capturing range as taught by Kajiwara, because it is useful in capturing an image capture range of a full view spherical image for use in a diagnosis target without missing a part of the diagnosis target, Paragraphs 0061, 0075 of Kajiwara). 





8.) Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697